IN THE COURT OF APPEALS OF IOWA

                                 No. 14-1606
                           Filed January 13, 2016

BOBBY JOE STOUFFER,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Richard G. Blane II,

Judge.



      Applicant challenges the dismissal of his second application for

postconviction relief. AFFIRMED.



      Matthew G. Sease of Kemp & Sease, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Mullins and McDonald, JJ. Blane, J.,

takes no part.
                                          2



MCDONALD, Judge.

       In 2007, Bobby Stouffer was convicted of murder in the second degree

and sentenced to a term of incarceration not to exceed fifty years. The facts and

circumstances surrounding the murder are set forth in two prior appellate

decisions and need not be repeated here. See Stouffer v. State, No. 12-0932,

2013 WL 5498060, at *1 (Iowa Ct. App. Oct. 2, 2013); State v. Stouffer, No. 07-

0693, 2008 WL 5234353, at *1 (Iowa Ct. App. Dec. 17, 2008).

       By way of background, on direct appeal, Stouffer claimed there was

insufficient evidence to corroborate inculpatory statements he made to detectives

and three different jailhouse informants. Stouffer also claimed the district court

erroneously denied his motion for mistrial following the inadvertent publication to

the jury of certain portions of Stouffer’s multiple interviews with police. This court

affirmed Stouffer’s conviction.      See Stouffer, 2008 WL 5234353, at *8.

Procedendo issued on February 23, 2009.

       In his first application for postconviction relief, Stouffer challenged the

venue of his trial, claimed his trial counsel was ineffective for failing to properly

counsel him concerning his right to testify, and claimed his trial counsel was

ineffective for failing to effectively impeach jailhouse informant Terance

Edgington. The postconviction court denied Stouffer’s application, and this court

affirmed. See Stouffer, 2013 WL 5498060, at *7.

       This appeal arises out of the district court’s dismissal of Stouffer’s second

application for postconviction relief. Stouffer filed the application on November

26, 2013, almost five years after procedendo issued in his direct appeal. The
                                         3



application sets forth several claims for relief, including a claim Stouffer’s trial

counsel was ineffective for failing to impeach witness Edgington. Specifically,

Stouffer argued Edgington may have received sentencing concessions in a

federal case after testifying at Stouffer’s trial. The State moved for summary

judgment. With respect to this particular claim, the State argued the claim was

time-barred, was barred res judicata, and was too nebulous to warrant relief.

The district court denied the motion to dismiss with respect to this particular

claim, concluding Stouffer should have the opportunity to recast his claim with

greater specificity. In response to the district court ruling, Stouffer filed several

pro se motions essentially seeking more time to obtain Edgington’s criminal

history records.   The district court denied Stouffer’s motions and ultimately

dismissed Stouffer’s second application for postconviction relief.

       We conclude the district court correctly granted the State’s motion for

summary judgment. Stouffer’s claim regarding impeachment evidence is barred

by the statute of limitations.     See Iowa Code § 822.3 (2013) (“All other

applications must be filed within three years from the date the conviction or

decision is final or, in the event of an appeal, from the date the writ of

procedendo is issued.”). The ground-of-fact exception to the statute of limitations

is inapplicable here. See Harrington v. State, 659 N.W.2d 509, 520-21 (Iowa

2003) (setting forth the showing required to succeed on the ground-of-fact

exception to the statute of limitations).       On cross-examination, Edgington

admitted he had pleaded guilty to the federal offense at issue and also admitted

to several state convictions. The sentencing information is thus not relevant
                                            4



within the meaning of Harrington. See id. Further, Stouffer presented the same

or largely the same claim in his first application for postconviction relief. His

claim is thus barred res judicata. See Iowa Code § 822.8 (“Any ground finally

adjudicated or not raised, or knowingly, voluntarily, and intelligently waived in the

proceeding that resulted in the conviction or sentence, or in any other proceeding

the applicant has taken to secure relief, may not be the basis for a subsequent

application . . . .”); Holmes v. State, 775 N.W.2d 733, 735 (Iowa Ct. App. 2009)

(“A postconviction proceeding is not intended as a vehicle for relitigation, on the

same factual basis, of issues previously adjudicated, and the principle of res

judicata bars additional litigation on this point.”).

       AFFIRMED.